

117 HR 5403 IH: To direct the Secretary of Defense to provide medical providers of the Department of Defense mandatory training with respect to the potential health effects of perfluoroalkyl or polyfluoroalkyl substances.
U.S. House of Representatives
2021-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5403IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2021Ms. Slotkin (for herself, Mr. Turner, and Mr. Posey) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo direct the Secretary of Defense to provide medical providers of the Department of Defense mandatory training with respect to the potential health effects of perfluoroalkyl or polyfluoroalkyl substances.1.Mandatory training on health effects of perfluoroalkyl or poly­fluor­o­al­kyl substancesThe Secretary of Defense shall provide to each medical provider of the Department of Defense mandatory training with respect to the potential health effects of perfluoroalkyl or polyfluoroalkyl substances.